         Case 5:19-cv-01387-ESC Document 20 Filed 09/03/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


BIATRIS CASILLAS SAAVEDRA,                       §
                                                 §
                   Plaintiff,                    §                 SA-19-CV-01387-ESC
                                                 §
vs.                                              §
                                                 §
ANDREW SAUL, COMMISSIONER                        §
SOCIAL SECURITY;                                 §
                                                 §
                   Defendant.                    §


                                             ORDER

        This order concerns Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal Access

to Justice Act [#17]. By her motion, Plaintiff asks the Court to award her attorney’s fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(a), as the “prevailing

party” in the above-styled cause of action. The EAJA provides a mandatory attorney’s fee award

for a prevailing party that meets certain financial eligibility requirements. Baker v. Bowen, 839

F.2d 1075, 1079–80 (5th Cir. 1988). Once the plaintiff establishes these facts, the government

must pay attorney’s fees unless it is able to prove that its position was substantially justified or

special circumstances make an award unjust. Id.

       The record reflects that on June 1, 2020, the Court granted the Commissioner’s

unopposed motion to remand for further administrative proceedings [#15]. That same day, the

Court issued a Final Judgment vacating the Commissioner’s administrative determination finding

Plaintiff not disabled and remanding this case for further proceedings pursuant to sentence four

of 42 U.S.C. § 405(g) [#16].

       The Fifth Circuit has held that a party who obtains a remand in a social security appeal

pursuant to the fourth sentence of § 405(g) qualifies as a prevailing party for purposes of fees

                                                 1
           Case 5:19-cv-01387-ESC Document 20 Filed 09/03/20 Page 2 of 3




under the EAJA. Breaux v. U.S.D.H.H.S., 20 F.3d 1324, 1324 (5th Cir. 1994) (per curiam). The

parties filed a Joint Stipulation for EAJA Fees on this day [#19], in which they indicate that the

Commissioner has stipulated to an award of $4,223.83 in attorney’s fees plus $16.80 in expenses

under the EAJA. The stipulation also states that payment of this amount shall constitute a

complete release from and bar to any and all claims Plaintiff may have relating to EAJA fees in

connection with this action. Finally, the parties agree that the EAJA award is without prejudice

to the right of Plaintiff’s attorney to seek fees pursuant to Social Security Act § 206(b), 42

U.S.C. § 406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1).

          Having reviewed the motion and the record in this case, and in light of the lack of

opposition on the part of the Commissioner, the Court finds that Plaintiff is entitled to an award

of attorney’s fees under the EAJA as the prevailing party in this case, and the Court will grant

Plaintiff’s motion for an award of fees and expenses in the requested amount of $4,223.83 in fees

and $16.80 in expenses. The Court will also enter an order memorializing the other aspects of

the parties’ stipulation.

          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees Pursuant

to the Equal Access to Justice Act [#17] is GRANTED.

          IT IS FURTHER ORDERED that Plaintiff is awarded $4,223.83 in attorney’s fees and

$16.80 in expenses made payable to Plaintiff and mailed to Plaintiff’s counsel at his address on

record.

          IT IS FURTHER ORDERED that Defendant’s payment of this amount bars any and all

claims Plaintiff may have relating to EAJA fees and expenses in connection with this action.




                                                2
         Case 5:19-cv-01387-ESC Document 20 Filed 09/03/20 Page 3 of 3




       IT IS FINALLY ORDERED that Defendant’s payment of this amount is without

prejudice to Plaintiff’s right to seek attorney fees under Section 206(b) of the Social Security

Act, 42 U.S.C. § 406(b), subject to the offset provisions of the EAJA.

       IT IS SO ORDERED.

       SIGNED this 3rd day of September, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
